DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-51 are allowed.  The claims are drawn to a rubber composition based on at least: an elastomeric matrix comprising at most 70 parts by weight per hundred parts by weight of elastomer, phr, of a polyisoprene and at least 30 phr of a butadiene/styrene copolymer, wherein the butadiene/styrene copolymer exhibits a content of styrene units of between 20% and 40% by weight, with respect to the total weight of the butadiene/styrene copolymer, a content of trans-1,4-butadiene units of greater than 65% by weight, with respect to the total weight of the butadiene units, a content of vinyl units of less than 8% by weight, with respect to the total weight of the butadiene units, and a glass transition temperature of between -60°C and -35°C; from 35 to 75 phr of a carbon black exhibiting a BET specific surface of between 90 and 100 ml/g and a COAN absorption index of between 90 and 100 ml/100 g; and a crosslinking system.
The claims are allowable over the closest prior art as noted below:
Shiina (US 2002/0049294) teaches a rubber composition comprising a blend of styrene-butadiene rubber and polyisoprene rubber (Abstract).  The composition also contains carbon black ([0167]).  However, Shiina fails to teach the characteristics of the styrene-butadiene rubber nor the characteristics of the carbon black.
Salgues et al (US 2013/0030097) teaches a rubber composition which is a mixture of styrene-butadiene rubber and isoprene ([0036]).  The composition also contains a carbon black ([0066]) and a crosslinking system ([0069]). It teaches many characteristics of the styrene-butadiene copolymer 
Salgues (US 2015/0246581) teaches a rubber composition (Abstract) which contains a styrene-butadiene copolymer (Abstract) which exhibits all the claimed characteristics such as the styrene content, the trans content and the vinyl units of the copolymer ([0017]-[0020]).  The composition also contains a carbon black ([0107]) and a crosslinking system (Table 1).  However, Salgues teaches that the styrene-butadiene copolymer is the only polymer present in the composition ([0023]), thus precluding the inclusion of the claimed polyisoprene.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764